982 F.2d 526
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.T.I.W., Inc., doing business as Richfield-Bloomington Honda, Appellant,v.AMERICAN HONDA MOTOR COMPANY, INC. Appellee.
No. 92-2244.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 17, 1992.Filed:  December 28, 1992.

Before MAGILL, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
T.I.W., Inc., operates a Honda dealership in Richfield, Minnesota.  On March 27, 1990, it received word from American Honda Motor Co., Inc., (American Honda) that it intended to add a new Honda dealership in Burnsville, Minnesota.  The new dealership was to be located within eight and one half miles of T.I.W.'s dealership in Richfield.


2
On April 6, 1990, T.I.W. commenced this action in Minnesota state court, challenging the legality of the proposed new dealership under Minn.  Stat. § 80E.14, which provides that an automobile manufacturer may not open a new dealership within a ten mile radius of an existing dealership unless good cause is shown.  After removal to federal district court, the parties tried the dispute to the court.  The only issue was whether American Honda had "good cause" to establish the new dealership within the meaning of Minn.  Stat. § 80E. 14.  At the conclusion of trial, the district court issued a lengthy, well-reasoned opinion that carefully analyzed the evidence in accord with all the criteria set forth by the statute.  Based on all the evidence and its analysis, the court ruled in favor of defendant American Honda, holding that there was good cause to permit the establishment of the new Honda dealership.


3
After a careful review of the record, we affirm on the basis of the district court opinion.  See 8th Cir.  R. 47B.